Citation Nr: 0307762	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  96-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a separate disability 
entity manifested by dizziness, fatigue, vomiting, fever, 
headaches, muscle aches and pains, and diarrhea, claimed as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel
INTRODUCTION

The appellant is a veteran who had active military service 
from November 1990 to January 1995, and also apparently had 
prior active service from November 1987 to March 1988. He 
served in Southwest Asia from February 9, 1991 to March 15, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied 
service connection for a disorder manifested by the above 
noted symptoms and claimed by the veteran as being due to an 
undiagnosed illness.

The veteran has moved, and his appeal is now under the 
jurisdiction of the Chicago, Illinois Regional Office.  In 
September 2000, a Travel Board hearing was held before the 
undersigned.  In January 2001, the Board remanded this case 
for additional development.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran's vomiting and diarrhea have been have been 
attributed to his service-connected gastrointestinal 
disorder; his headaches have been attributed to his service-
connected right mandible fracture.  

3.  The veteran's signs or symptoms of dizziness, fatigue, 
fever, and muscle aches and pains have been attributed to the 
known clinical diagnostic entity of somatoform disorder.   

4. There is no competent evidence of a nexus between the 
veteran's somatoform disorder and his service or his service-
connected disorders. 
 

CONCLUSIONS OF LAW

Service connection for a separate disability entity 
manifested by signs or symptoms including vomiting, diarrhea, 
headaches, dizziness, fatigue, fever, and muscle aches and 
pains, including as due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.   

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The veteran was provided a 
copy of the decision explaining why his claim for service 
connection was denied.  He and his representative were 
advised of the applicable laws and regulations in a September 
1995 rating decision, a March 1996  statement of the case 
(SOC), a January 2002 Board Remand, a February 2002 
supplemental statement of the case, and in correspondence 
(including a June 2001 letter informing of the VCAA).  These 
communications clearly explained his rights and 
responsibilities and advised him what evidence was of record, 
and what type of evidence could substantiate his claim.  The 
SOC and the June 2001 VCAA letter specifically advised the 
veteran of his and VA's respective responsibilities in the 
development of the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has been accorded VA examinations as indicated.  
All identified pertinent records have been obtained.  The 
file contains service records and records of postservice 
inpatient and outpatient treatment.  VA has offered to assist 
the veteran in the procurement of any identified private 
medical records.  He has not identified any such evidence 
with specificity, so as to enable further development.  A 
request was made to the National Personnel Records Center for 
the veteran's service discharge examination report and the 
response received indicated that such a document was not a 
matter of record.    

Accordingly, the Board concludes that no further notice or 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5103(a).  

Factual Background

Service medical records reveal that the veteran was treated 
for various complaints, including headaches, dizziness, 
fatigue, nausea, vomiting, shortness of breath, and 
congestion.  Diagnoses included dehydration, stress 
headaches, upper respiratory infection, flu symptoms, and 
viral syndrome.  An assessment of nausea and vomiting of 
unknown etiology was noted on an August 1992 record.  No 
record shows the presence of a chronic condition.  As was 
noted, exhaustive development for a service separation 
examination report established that none exists.

In February 1995, the veteran submitted a claim for service 
connection for various conditions including a disability 
manifested by dizziness, fatigue, fever, headaches, diarrhea, 
and muscle aches and pains that reportedly began around March 
1991.

On VA examination in April 1995, the veteran reported various 
complaints including chest pain, dizziness, vomiting about 
twice a week, soft stools, mild abdominal discomfort, and 
chronic postnasal drip with discharge and cough.  Diagnoses 
include depressive disorder, low back pain, vasomotor 
rhinitis, mild restrictive pattern on pulmonary function 
test, and gastrointestinal exam negative. 

VA outpatient treatment records dated from April 1996 through 
September 1999 note treatment for various symptoms, including 
those claimed as due to an undiagnosed illness.  Assessments 
included irritable bowel syndrome, helicobacter pylori 
gastritis, depression, impotence, gastroesophageal reflux 
disease (gerd), and chronic diarrhea.  

At his September 2000 hearing, the veteran testified that he 
began having dizzy spells a few months after his return from 
the Persian Gulf.  He also reported ongoing symptoms of 
headaches, hot/cold spells, diarrhea, vomiting, and muscle 
aches and pains.  

On June 2001 VA neurological examination, it was noted that 
the veteran had a constellation of poly-symptomatic 
somatoform complaints.  He had several headaches a month, 
which made him irritable and caused nausea, but no vomiting.  
Physical examination revealed that the veteran was alert, 
oriented and in no acute distress.  There was no facial 
asymmetry, his gait and speech were normal, extra ocular 
movements were full.  There were no tortuosity or tenderness 
of the superficial temporal arteries and no bruits.  No 
movement disorder or seizures were noted.  The diagnosis was 
chronic pain syndrome, history of migraine, and somatoform 
presentation.

On June 2001 VA general medical examination, the veteran 
reported that he first noticed a spell of lightheadedness 
shortly after returning from the Persian Gulf.  It lasted 10 
seconds, then was gone.  Such spells reportedly came and went 
sporadically since service.  Sometimes they lasted as long as 
2 to 3 minutes.  The veteran also reported feelings of 
fatigue and generalized aching of all muscles of his body.  
He described fevers that came three times a week, and caused 
him to awaken in a cold sweat.  Headaches, blurred vision, 
and photophobia had reportedly been occurring since a jaw 
fracture in service.  Associated nausea and vomiting were 
also noted.  Objective findings on physical examination 
included erect posture, normal gait, no lymphadenopathy or 
edema, no cervical lymphadenopathy, no palpable enlarged 
thyroid, some sinus symptoms, and an average chest 
configuration with average excursion and no rales, wheezing 
or rhonchi.  The diagnosis was spondolytic changes to the 
lumbar spine; somatoform disorder which would account for 
multiple vague symptomatology; chronic headaches, likely 
related to the residuals of his fractured jaw and its 
alignment.  

Analysis

Initially, it is noteworthy that service connection has 
already been established, in pertinent part, for:  vasomotor 
rhinitis, depression, fracture of the right mandible (and 
associated headaches), tinnitus, a low back condition, and a 
gastrointestinal disorder manifested by antritis with 
helicobacter pylori claimed as stomach cramping with pain, 
nausea, vomiting and diarrhea.  As the symptoms of vomiting, 
diarrhea, and headaches are all encompassed in entities that 
are already service connected, any further consideration of 
service connection for these symptoms is a moot point.  
Rating the symptoms again as symptoms of undiagnosed 
illnesses would violate the anti-pyramiding provisions of 38 
C.F.R. § 4.14, which mandates that "the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  Disregarding these symptoms, the 
instant claim seeks service connection for a disability 
manifested by dizziness, fatigue, fever, and muscle aches and 
pains, to include as due to an undiagnosed illness.

38 U.S.C.A. § 1117, authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

The implementing regulation provides:
(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317.

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations during the Persian Gulf War. The criteria for 
an award of benefits under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  The 
records reflect that the veteran has had complaints of 
dizziness, fatigue, fever, and muscle aches and pains.  
However, the record also shows that these complaints were 
attributed to known clinical diagnoses.  During service, such 
symptoms were found to be due to dehydration, an upper 
respiratory infection, flu, and a viral syndrome.  More 
recently, they were determined on VA examination to be the 
result of a somatoform disorder.  Since the symptoms for 
which benefits are sought are due to a recognized diagnostic 
entity, the claim for service connection falls outside the 
purview of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

To otherwise establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred or aggravated during active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

While the veteran's service medical records do show treatment 
for instances of  dizziness, fatigue, fever, and muscle aches 
and pains, they also show that these symptoms were always 
attributed to acute and transitory diagnoses such as 
dehydration, stress headaches, upper respiratory infection, 
flu symptoms, and viral syndrome.  No chronic condition 
manifested by such symptoms was shown during service.  A 
service separation examination is not of record; however, on 
April 1995 VA examination, only a few months after service 
separation, there was no diagnosis of a chronic disability 
manifested by such symptoms, and there were no objective 
findings of ongoing symptoms not attributed to a disability 
for which service connection has since been granted.   
While the veteran maintains that he has had sporadic symptoms 
of dizziness, fatigue, fever, and muscle aches and pains 
since service, and that these symptoms are manifestations of 
an undiagnosed illness related to service in the Gulf War, 
the VA examiner in June 2001 found these vague symptoms to 
instead be due to a somatoform disorder, which has not been 
related to service or to a service-connected disability.  The 
June 2001 examinations conducted specifically for the purpose 
of determining whether the veteran's claimed symptoms were 
due to an undiagnosed illness resulted in medical opinions 
that this was not the case.  

The somatoform disorder to which the symptoms have been 
attributed is not linked by competent (medical) evidence to 
service or to any symptoms noted therein.  While the veteran 
himself opines that the current symptoms are due to service, 
he has submitted no medical support for his theory.  As a 
layperson, he is not competent to establish a nexus between 
his current complaints and service by his own opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.


ORDER

Service connection for a separate disability entity 
manifested by vomiting, diarrhea and headaches, dizziness, 
fatigue, fever, and muscle aches and pains, including as due 
to an undiagnosed illness, is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

